EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Capt. Lawrence Kelly on 09/09/2021.
The application has been amended as follows: 
Replace claims 1, 2, 4, 6, 9-12, 17, 19 and 20 filed on 06/16/2021 with following claims.
1.	(Examiner’s Amendment) An autobrake selection interface, configured to set a brake setting for an aircraft, such that the autobrake selection interface comprises:
	a user selectable display, in a cockpit of the aircraft, that comprises:
		autobrake selection options displayed and selectable on the user selectable display that comprise at least one of the following: an autobrake off option, a rejected takeoff (RTO) option, a constant deceleration option, and a runway exit selection option; and 
		braking information that comprises the following:
			an estimated brake temperature;
			an estimated brake cooling time;
			responsive to a selection of the constant deceleration option:
				a constant deceleration select menu that comprises a number of options; and
				an expandable info view that comprises a brake temperature monitoring system score displayed in a scaled format, respectively and simultaneously, for each 
	a processor that comprises a braking parameters determiner configured to determine the following: the estimated brake temperature, the brake temperature monitoring system score, and [[the]] an estimated landing distance.

2.	(Examiner’s Amendment) The autobrake selection interface of claim 1, wherein:
	the user selectable display comprises a touchscreen configured to receive selections based upon a touch on an appropriate area on the touchscreen; and
	braking information further comprises:
		a runway exit select menu that comprises a number of runway exit options; and
		[[an]] the estimated landing distance displayed on the expandable info view, respectively and simultaneously, for each of the number of runway exit options on the runway exit select menu select menu.


4.	(Examiner’s Amendment) The autobrake selection interface of claim 1, further comprising a number of runway exit options that corresponds to [[to]] taxiway runway exits for a runway displayed on the autobrake selection interface.

6.	(Examiner’s Amendment) The autobrake selection interface of claim 5, the autobrake selection interface is further configured to display on the autobrakes selection interface, [[the]] an available runway exit numbers based upon at least one of the following: aircraft location on a runway, and aircraft speed.

9.	(Examiner’s Amendment) A method for setting an autobrake selection in an aircraftfor activating an autobrake system on the aircraft, the method comprising:
	displaying an autobrake selection interface comprising a constant deceleration option and a runway exit option;

	displaying, responsive to the autobrake selection interface receiving the selection of the constant deceleration option: 
		a constant deceleration select menu comprising a number of options; and
		an expandable info view comprising a brake temperature monitoring system score displayed in a scaled format, respectively and simultaneously, for each of the number of options on the constant deceleration select menu regardless of which option is selected; 
	displaying, responsive to the autobrake selection interface receiving the selection of the runway exit option, a runway exit menu; and
	setting, one of the constant deceleration select menu or the runway exit menu, a brake setting controlling the autobrake system on the aircraft.

10.	(Examiner’s Amendment) The method of claim 9, further comprising:
	determining, using a brake parameters determiner in a processor for the autobrake system on the aircraft and a selection of one of the constant deceleration setting and [[the]] a runway exit number, an estimated brake temperature for [[the]] brakes on the aircraft.

11.	(Examiner’s Amendment) The method of claim 10, further comprising displaying, responsive to the autobrake selection interface receiving a selection of the runway exit option, [[a]] the runway exit menu comprising a number of options, with each option corresponding to a respective runway exit at a destination airport.

12.	(Examiner’s Amendment) The method of claim 9, further comprising:
	determining, using a brake parameters determiner in a processor for the autobrake system on the aircraft and a runway exit selection received by the autobrake selection interface, a brake parameter .

17.	(Examiner’s Amendment) The method of claim 16, wherein options corresponding to exit numbers that are unavailable due to at least one of an aircraft location on [[the]] a runway and a current aircraft speed are displayed but not selectable.

	a processor of an autobrake system on the aircraft; and
	a non-transitory computer readable storage medium storing program code configured to, when executed by the processor, perform a computer implemented method of autobrake selection in the aircraft, such that the program code comprises :
	program code configured to display an autobrake selection interface that comprises a constant deceleration option and a runway exit option;
	program code configured to display:
		responsive to a selection received by the autobrake selection interface of the constant deceleration option: 
			a constant deceleration select menu that comprises a number of options; and
			an expandable info view that comprises a brake temperature monitoring system score displayed in a scaled format, respectively and simultaneously, for each of the number of options on the constant deceleration select menu regardless of which option is selected; and
		responsive to a selection received by the autobrake selection interface of the runway exit option, a runway exit menu; and
	program code configured to set, of one of the constant deceleration menu or the runway exit menu, a brake setting controlling the autobrake system on the aircraft.

20.	(Examiner’s Amendment) The computer of claim 19, further comprising:
	program code configured to determine an estimated brake temperature for a brake according to a selection received by the autobrake selection interface from of one of the constant deceleration selection menu and [[the]] a runway exit number; and
	program code configured to determine the brake parameter according to a runway exit menu.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RACHID BENDIDI/Primary Examiner, Art Unit 3667